Citation Nr: 0740953	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
tendonitis of the left knee, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
sycosis barbae, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
dermatitis of the palms of the hands, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1989 to April 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

Procedural history 

Knee disability

In a July 2005 rating decision, the RO granted service 
connection for left knee tendonitis and assigned a 10 percent 
disability rating.  In an August 2005 communication to the 
RO, the veteran expressed disagreement as to the disability 
rating assigned for his service-connected left disability.  A 
statement of the case addressing the veteran's left knee 
claim was issued by the RO, and the veteran perfected his 
appeal with the timely filing of a VA Form 9 in December 
2005.  

Skin disabilities

Service connection for sycosis barbae and dermatitis were 
granted by the RO in a December 1993 rating decision.  A 
noncompensable rating was assigned.  

In January 2004, the veteran field a claim for increased 
ratings for his two service-connected skin disabilities.  In 
June 2004, the disability ratings were each increased to 10 
percent.  The veteran filed a notice of disagreement, and 
perfected his appeal with the timely submission of a VA form 
9 in November 2004. 

Issue not on appeal

In September 2005, the veteran submitted an informal claim 
for a temporary total evaluation under 38 C.F.R. § 4.30.  
That issue has not yet been adjudicated by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's left knee tendonitis is manifested by a 
decreased range of motion and pain, lack of endurance, and 
weakness during repetitive motion.

2.  The veteran's sycosis barbae is manifested by follicular 
papules on the veteran's face and neck and no more than minor 
scarring, affecting 1.3 percent of his total body area and 13 
percent of his exposed skin.

3.  The veteran's dermatitis of the palms of the hands is 
manifested by a rash, affecting 0.1 percent of his total body 
area and 1 percent of his exposed skin.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for tendonitis of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007).

2.  The criteria for a rating in excess of 10 percent for 
sycosis barbae have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

3.  The criteria for a rating in excess of 10 percent for 
dermatitis of the palms of the hands have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
service-connected tendonitis of the left knee, sycosis barbae 
and dermatitis of the palms of his hands.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated March 20, 2006.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a March 15, 2004 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the March 2004 letter that VA would assist him with 
obtaining "relevant records from any Federal agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
With respect to private treatment records, the letter 
informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers." 

The March 2004 further emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in the original].

The Board notes that the March 2004 letter from the RO 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA treatment records, 
private treatment record and provided several VA 
examinations. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased rating for service-connected 
tendonitis of the left knee. 

Relevant law and regulations 

Increased ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7 (2007). 

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement. 

Specific schedular criteria

The veteran was service-connected for chronic left knee 
tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024  
[tenosynovitis].  Under 38 C.F.R. § 4.71a, diagnostic codes 
5013 through 5024 are to be rated based on limitation of 
motion of affected parts, as arthritis, degenerative 
[Diagnostic Code 5003].

Under Diagnostic Code 5003, arthritis of a major joint will 
be rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2007). For the purpose of rating disabilities due 
to arthritis, the knee is considered a major joint. See 38 
C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5024 [tenosynovitis].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Diagnostic Code 5024 is applicable to the instant case 
because it pertains specifically to the disability at issue 
(tendonitis).  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 5024 
[and indirectly under Diagnostic Codes 5003, 6260 and 5261].  
The veteran and his representative have not suggested that 
another diagnostic code would be more appropriate.

Schedular rating 

As indicated above, the veteran has been afforded several VA 
examinations to determine the extent of his left knee 
disability.  Earlier records indicate full range of left knee 
motion.  See, e.g., September 2002 VA x-ray reports 
indicating "excellent range of motion," and private 
treatment records from R.L., M.D. which note "full range of 
motion."  

Range of motion studies conducted during the veteran's VA 
examinations and during a January 2005 private treatment 
record resulted in the following findings:



Degrees



February 
2004
January 
2005
April 2005
June 2005
Extension
Zero
Zero 
Zero
10
Flexion
140
115
120
110

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees extension. 

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 110 degrees recorded in 
connection with the most recent VA examination and the 115 
degrees reported in January 2005. An increased disability 
rating can therefore not be assigned based on Diagnostic Code 
5260.

Diagnostic Code 5261 contemplates a 10 percent disability 
rating with a limitation of extension to 10 degrees and a 20 
percent disability rating with a limitation of extension to 
15 degrees.  As illustrated above, in June 2005 the veteran's 
left knee extension was limited to 10 degrees.  A 10 percent 
disability rating is warranted.  
This is the currently assigned rating.

With respect to a 20 percent disability rating, the evidence 
of record fails to show that the veteran's left knee 
extension is limited to 20 degrees or more.  Consequently, an 
increased disability rating based on left knee extension is 
not warranted. 

In short, the demonstrated limitation of extension to 10 
degrees allows for the assignment of a 10 percent disability 
evaluation under Diagnostic Code 5261.  That is the rating 
which has been assigned by the RO.  Based on these findings, 
an increased disability rating may not be assigned based on 
limitation of motion of the left knee.  For reasons stated 
above, the Board concludes that a higher disability rating 
based on range of motion is not warranted.  

DeLuca consideration 

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability. See 38 C.F.R. §§ 4.40, 
4.45 (2007).
The Board has therefore taken into consideration the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

The veteran has complained of knee pain with limited 
mobility.  However, there is no evidence that such 
symptomatology warrants the assignment of an additional 
disability.  While noting that the veteran's left knee 
function was "limited by pain, lack of endurance, and 
weakness on repetitive use", the June 2005 VA examiner did 
not identify any specific limitation of function that 
resulted from such factors.  Furthermore, a VA examination 
conducted one month earlier noted that while the veteran 
experiences knee pain, there was no additional loss of 
motion.  See the May 2005 VA examination report.  

In short, although there has been demonstrated pain, weakness 
and a lack of endurance, there is no support in the record 
for an increased rating, above the currently assigned 10 
percent.  Simply put, any functional loss is minimal.  As 
noted above, the veteran's limitation of motion has been 
assessed as being close to normal.  The record does not 
reveal any specific evidence which would allow for the 
assignment of additional disability under the DeLuca factors.
 
Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The medical evidence of record indicates that there are two 
surgical scars on the veteran's left knee.  The June 2005 VA 
examiner noted that the veteran's scars were healthy and well 
healed.  The record contains no indication, nor does the 
veteran contend, that such scars are symptomatic or otherwise 
meet the criteria for a separate compensable rating under 38 
C.F.R. § 4.118.

Fenderson consideration 

The veteran's 10 percent disability rating for left knee 
tendonitis has been assigned as of the date of service 
connection, January 12, 2004.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently assigned 10 percent.  The February 2004, April 2005 
and June 2005 VA examination reports, together with the 
private medical evidence from January 2005, indicate that the 
disability has remained relatively stable throughout the 
period.  There have been no medical findings and no other 
evidence which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.

Extraschedular consideration 

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of an extraschedular rating in a common 
discussion below.

Conclusion

For reasons and bases expressed above, the Board finds that 
the veteran's service-connected tendonitis of the left knee 
is appropriately rated as 10 percent disabling. A 
preponderance of the evidence is against the claim. The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased rating for service-connected 
sycosis barbae. 

3.  Entitlement to an increased rating for service-connected 
dermatitis of the palms of the hands. 

For the sake of economy, and because the issues involve the 
application of identical law to similar facts, the Board will 
address these two issues together.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.



Specific rating criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003.  In this case, the 
veteran's claim was filed in January 2004, so only the 
current criteria need be considered.

Diagnostic Code 7806 [dermatitis or eczema] provides for the 
following levels of disability: 

A 60 percent disability rating is appropriate where more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

A 30 percent disability rating is appropriate where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.

A 10 percent disability rating is appropriate where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.

A noncompensable or zero rating is appropriate where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period. 

Analysis

Assignment of diagnostic code 

(i) Sycosis barbae

The veteran's sycosis barbae is currently rated by analogy to 
Diagnostic Code 7806 [dermatitis or eczema].  See 38 C.F.R. 
§ 4.20 (2006) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.]  In this case, the veteran has complained 
of itching, swelling and bumps on his face.  The February 
2004 VA examination revealed follicular papules occurring on 
his face and the left side of his neck.  

The Board has considered rating the veteran's skin disability 
of the face and neck by analogy to acne   However, 
superficial acne is assigned a noncompensable (zero percent) 
disability rating, which would obviously not avail the 
veteran.

The Board has also considered rating the veteran under 
Diagnostic Code 7800 [disfigurement of the head, face, or 
neck].  However, the medical evidence does not indicate that 
the veteran experiences any of the eight characteristics of 
disfigurement or would otherwise qualify for a compensable 
rating under diagnostic code 7800.  The veteran's February 
2005 VA examination noted only "minor scaring."  
Furthermore, the Board has reviewed the unretouched 
photographs of the veteran's face and neck taken during the 
February 2004 VA examination and found them to be congruent 
with the objective medical evidence of record, i.e., that 
there is no disfigurement.

Accordingly, after consideration of all potentially 
applicable rating criteria the Board finds that the veteran 
is appropriately rated under Diagnostic Code 7806.  Neither 
the veteran or his representative have disagreed with the 
application of Diagnostic Code 7806 to the veteran's symptoms 
or suggested that an alternative diagnostic code be used. 

(ii) Dermatitis 

The veteran's dermatitis is currently also rated under  
Diagnostic Code 7806. Diagnostic Code 7806 is deemed by the 
Board to be the most appropriate, primarily because it 
pertains specifically to the disability at issue 
(dermatitis).  The veteran has not asked that an alternative 
diagnostic code be employed, and the Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 7806. 

Thus, both of the veteran's separately service-connected skin 
disabilities are most appropriate rated under Diagnostic Code 
7806.

Schedular rating 

The veteran's sycosis barbae and dermatitis are each 
currently rated as 10 percent disabling under Diagnostic Code 
7806.  To obtain a 30 percent under Diagnostic Code 7806, the 
evidence would have to show that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

(i) Sycosis barbae

In order to qualify for a 30 percent disability rating under 
Diagnostic Code 7806, the evidence must show that the 
veteran's skin disorder involves 20 or more percent of his 
exposed skin or total body surface area or that systemic 
therapy is required.

In February 2005 the veteran was afforded a VA examination to 
determine the extent of his skin disability.  Upon 
examination, the VA examiner noted the presence of 32 
follicular papules on the veteran's face and 26 follicular 
papules and nodules on the left side of the veteran's neck.  
The examiner stated that these follicular papules and nodules 
constituted 13 percent of the veteran's exposed skin and 1.3 
percent of the veteran's total body surface area.  There is 
no other evidence which addresses the veteran's barbae 
condition.

The record on appeal contains no indication that systemic 
therapy has ever been required for the veteran's sycosis 
barbae, and the veteran does not contend otherwise.

Based on the evidence of record, the Board finds that the 
veteran has not meet the criteria for a higher disability 
rating.  The 13 percent of exposed skin and 1.3 percent of 
total body surface area falls short of the 20 or more percent 
of exposed skin areas required for a higher rating under 
Diagnostic Code 7806.  

In short, the Board finds that the veteran's symptoms are 
congruent with the assignment of no more than a 10 percent 
rating under Diagnostic Code 7806. 

(ii) Dermatitis

As discussed above, in order to qualify for a 30 percent 
disability rating under Diagnostic Code 7806, the evidence 
must show that the veteran's dermatitis constitutes 20 or 
more percent of his exposed skin or total body surface area 
or that systemic therapy is required. 

During the veteran's February 2005 VA examination, the 
veteran displayed a palmar and finger web space rash on the 
left palm and in-between his fingers constituting 0.8 percent 
of the veteran's total body area or 8 percent of his exposed 
skin.  The examiner also noted a "patchy rash of red scaling 
skin on his left hand" which constituted 0.2 percent of the 
veteran's total body surface area or 2 percent of exposed 
skin.  As a whole, the veteran's dermatitis of the left hand 
amounts to 0.1 percent of his entire body surface area or 1 
percent of his exposed skin, far below what is required for a 
higher disability rating.  

Again, there is no indication in the medical record that the 
veteran's dermatitis has ever required systemic therapy and 
veteran does not contend otherwise.  

Accordingly, the Board finds that the veteran's symptoms are 
congruent with the assignment of no more than a 10 percent 
rating under Diagnostic Code 7806. The criteria for a 
disability rating above 10 percent have not been met or 
approximated

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's claim for 
an increased disability rating for his service-connected skin 
conditions was filed in January 2004.  Therefore, the 
relevant time period under consideration is from January 2003 
to the present.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from January 2003 to the present. 

In this case, the only medical evidence to address the 
veteran's skin disabilities from January 2003 to the present 
comes from the above-mentioned February 2004 VA examination.  
This examination report was the basis for the RO's June 2004 
rating decision which increased the veteran's disability 
ratings from non-compensable to 10 percent, effective January 
2004, the date of the veteran's claim.  With only one 
examination report of record, it would be nearly impossible 
to assign multiple disability ratings for the given time 
period.  

After a careful review of the record the Board can find no 
other evidence to support a finding that the veteran's skin 
conditions were more or less severe during the appeal period.  
Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 10 
percent for sycosis barbae or dermatitis at any time from 
January 2003 to the present.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence does 
not support the veteran's claim of entitlement to an 
increased rating for his service-connected sycosis barbae or 
dermatitis.  The benefits sought on appeal are accordingly 
denied.

Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2007). An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96. 
The RO included 38 C.F.R. § 3.321(b)(1) in the December 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative. The record does not show that the veteran 
has required frequent hospitalizations for his left knee or 
skin disabilities. 

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  While 
the evidence shows that the left knee disability has had an 
adverse effect on employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally the 
degrees of disability specified [in the ratings schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral of these disabilities, or any of 
them, to VA central Office for consideration of an 
extraschedular evaluation is not warranted. 





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected tendonitis of the left knee is denied. 

Entitlement to an increased disability rating for service-
connected sycosis barbae is denied. 

Entitlement to an increased disability rating for service-
connected dermatitis of the palms is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


